DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
REASONS FOR ALLOWANCE
With respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the upper cowl and the lower cowl are each configured to radially inwardly direct airflow along exteriors of the upper cowl and the lower cowl respectively and further concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power.
With respect to Claim 2 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom;

an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 
wherein the upper cowl has a base section that radially inwardly slopes toward the rotor and the lower cowl has an outer surface that radially inwardly slopes toward the rotor.
With respect to Claim 3 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor;Page 5 of 13Aplication No. 16/718,308 Amendment dated April 27, 2021 Reply to Office Action of November 27, 2020 Attorney Docket 5959-00008 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 
wherein the rotor defines an annular passage configured to permit the airflow to flow from a drive side of the rotor to a return side of the rotor.
With respect to Claim 5 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 

wherein the rotor has a plurality of peltons that are configured to cause rotation of the rotor as the airflow moves across the rotor and the plurality of peltons.
With respect to Claim 8 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades;Page 6 of 13Aplication No. 16/718,308 Amendment dated April 27, 2021 Reply to Office Action of November 27, 2020 Attorney Docket 5959-00008
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 
wherein the lower cowl has a plurality of vanes configured to concentrate the airflow on a drive side of the rotor and defuse the airflow on an opposite return side of the rotor.
With respect to Claim 10 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 

With respect to Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 
further comprising a flywheel rotatably coupled to the shaft and positioned within the lower cowl, and wherein rotation of the rotor causes the flywheel to rotate.
With respect to Claim 21 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; 
a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor; 
wherein the rotor, the upper cowl, and the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power; and 
wherein the rotor has magnets that move relative to coils positioned along the shaft to thereby induce current in the coils and generate electrical energy.

With respect to Claim 22 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine comprising: 
a shaft vertically extending along an axis; 
a plurality of stator blades coupled to the shaft and radially extending therefrom; Page 9 of 13Aplication No. 16/718,308 Amendment dated April 27, 2021 Reply to Office Action of November 27, 2020 
Attorney Docket 5959-00008a rotor rotatably coupled to the shaft and encircling the plurality of stator blades; 
an upper cowl coupled to the shaft vertically above the rotor; and 
a lower cowl coupled to the shaft vertically below the rotor, the lower cowl having an outer surface and a plurality vanes; 
wherein each of the upper cowl, the outer surface of the lower cowl, and the plurality of vanes of the lower cowl are configured to radially inwardly concentrate airflow across the rotor such that the rotor rotates and the wind turbine generates electrical power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JOSEPH ORTEGA/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832